Dismissed and Memorandum Opinion filed February 1, 2007







Dismissed
and Memorandum Opinion filed February 1, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-01050-CV
____________
 
APPROXIMATELY $13,022.99, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 165th District Court
Harris County, Texas
Trial Court Cause No.
01-14359
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed May 18,
2001.  Appellant=s notice of appeal was filed November 27,
2006.  In a restricted appeal, the notice of appeal must be filed within six
months after the judgment is signed.  See Tex. R. App. P. 26.1
On January 10, 2007, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of
jurisdiction.  See Tex. R. App.
P. 42.3(a).  Appellant=s response fails to demonstrate that this
Court has jurisdiction to entertain the appeal.
Accordingly, the appeal is ordered dismissed.




 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 1, 2007.
Panel consists of Justices Frost,
Seymore, and Guzman.